Citation Nr: 1124505	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-39 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The issue was remanded in February 2010.

Unfortunately, the appeal must once again be remanded.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To comply with Stegall v. West, 11 Vet. App. 268 (1998).

In February 2010, the Board remanded in part to afford the Veteran an adequate VA examination in compliance with revisions to the Compensation and Pension (C&P) hearing examination worksheets which now include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  It was also noted that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) also held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  It does not appear that the May 2007 and February 2008 VA examiners discussed the functional effects of the Veteran's hearing loss and the Board remanded for another VA examination for the purpose of ascertaining the current severity and manifestations of the Veteran's bilateral hearing loss.

Following the remand, it appears that two VA examinations have been associated with the claims file which are dated in May and July 2010.  However, neither audiologist commented on the impact of the Veteran's hearing loss on his occupational functioning and daily activities, as required by Martinak.  The Board observes that this is particularly important as the Veteran has repeatedly contended that he has been told that the nature of his hearing loss was to such an extent that his hearing could not be improved with the use of hearing aids.  Further, he has consistently asserted that he has a difficult time deciphering what is being said.  As no examiner has addressed these contentions, a remand is necessary.

Additionally, the Board requested that a VA examiner provide an interpretation of the private audiological evaluations dated from October 2006 to October 2008 that the Veteran submitted in support of his claim.  The private audiogram results were provided in graph form, and it is not clear that the private audiologists used the Maryland CNC for speech discrimination testing as required by VA regulations.  Because the private audiograms are not in the form that complies with the provisions of 38 C.F.R. § 4.85(a), the Board requested that an examiner comment on their significance.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); 38 C.F.R. § 4.85(a).  However, this was not done.  Therefore, because an examiner has not adequately addressed the directives of the February 2010 remand, the Board must remand once again for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the October 2006, April 2007, October 2007, and October 2008 private audiometric records.  The examiner should provide an interpretation of the graphs contained in the private medical records and comment on the severity of the Veteran's bilateral hearing loss.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In particular, the examiner should address the Veteran's contentions that he has been told that the nature of his hearing loss was to such an extent that his hearing could not be improved with the use of hearing aids and that he has a difficult time deciphering what is being said.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Thereafter, the AMC/RO should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the AMC/RO should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if it is not, the AMC/RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


